DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/28/2022 have been entered and considered for examination. 

With regard to the objections to Specification, Applicant’s arguments 02/28/2022 in view of the amendments have been fully considered and are persuasive. The specification objections have been withdrawn. 

With regard to the claim interpretation under 112(f) to claim 30, Applicant’s arguments 02/28/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below. Thus, the claim interpretation under 112(f) is maintained.

On page 15 of Remarks, Applicant argued: 
Applicant appreciates the various structures identified by the Office Action, and respectfully submits that these examples are not an exhaustive list of all structures, or equivalents, which correspond to the "means for" elements recited in claim 30. Various other examples of structure and equivalents thereof for performing the claimed features are described throughout the Specification. A person of ordinary skill in the art would understand from the Specification of the present Application what structures, or equivalents thereof, may perform the functions recited in the claim.
In response to Applicant’s argument, Examiner respectfully disagrees.
It should be noted that the limitations of claim 30, "means for receiving a configuration ... ", "means for determining the transmission property ... " and "means for transmitting the one or more SRSs ... " are interpreted under 35 U.S.C. 112(f). It should be further noted that because the claim limitations are being interpreted under 35 U.S.C. 112(f), it is required to determine whether they are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As stated in the office action dated 11/29/2021, the limitation "means for determining the transmission property ... " appears that the following are corresponding structures described in the specification: see,
controller/processor 280 in FIG. 2; ¶0038 and the limitation "means for transmitting the one or more SRSs ... " appears that the following are corresponding structures described in the specification: see, MOD 254, antenna 252, DEMOD 254, TX MIMO processor 266, transmit processor 264 in FIG. 2; ¶0038. If Applicant does not intend to have the limitations interpreted under 35 U.S.C. 112(f), Applicant is advised to: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). Thus, Applicant’s argument set forth above failed to address these issues.
	
With regard to the objections to Claims, Applicant’s arguments filed 02/28/2022 in view of amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what are set forth below in the current Office Action have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 02/28/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, 112(b) rejections other than what are set forth below in the current Office Action have been withdrawn

With regard to the 112(d) rejections, Applicant’s arguments filed 02/28/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(d) rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 02/28/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 12-13 are objected to because of the following informality:  
Claim 12 recites, “... antenna switching and the downlink reference signal resource ...” (lines 2-3). It is suggested to replace it with “... antenna switching, and wherein the downlink reference signal resource ...” for clarity. Claim 13 is objected to at least based on a similar rational applied to claim 12.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving a configuration …”, “means for determining the transmission property ...” and “means for transmitting the one or more SRSs …”, as recited in claim 30. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitation, “means for receiving a configuration …”, it appears that the following are corresponding structures described in the specification: see, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258 in FIG. 2; ¶0038. 
Regarding the limitation, “means for determining the transmission property ...”, it appears that the following are corresponding structures described in the specification: see, controller/processor 280 in FIG. 2; ¶0038. 
Regarding the limitation, “means for transmitting the one or more SRSs …”, it appears that the following are corresponding structures described in the specification: see, MOD 254, antenna 252, DEMOD 254, TX MIMO processor 266, transmit processor 264 in FIG. 2; ¶0038. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites, “a first threshold if the UE is operating in a non-power saving mode, or
a second threshold, greater than the first threshold, if the UE is operating in the power saving mode” (lines 4-6) which contains an optional feature with respect to “the first threshold” and “the second threshold”. Thus, it is unclear whether the first threshold or the second threshold is even used as a reference value in the claim, since the essential step regarding the first threshold or the second threshold does not exist in the claim. For example, in case of the limitation “a second threshold, greater than the first threshold ...” is selected, there would lack antecedent basis issue for “the first threshold” where “the first threshold” would not be limited by “the first threshold if the UE is operating in a non-power saving mode”.  Claim 27 is rejected at least based on a similar rational applied to claim 14. For the sake of examination purpose only, it is interpreted as best understood.
Claim 26 recites, “the SRS resource set is for one of: non-codebook based transmission and the downlink reference signal resource is a channel state information reference signal resource, downlink channel acquisition or antenna switching and the downlink reference signal resource is a channel state information reference signal resource, or positioning and the downlink reference signal resource is a channel state information reference signal resource or a positioning reference signal”. It is unclear in what relationship “the SRS resource set” is associated with other claimed limitations such as “non-codebook based transmission”, “the downlink reference signal”, “channel state information reference signal resource”, “downlink channel acquisition or antenna switching”, “positioning” or the like.  For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 4, 11, 15-17, 19, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353).
Note: Zhou was cited by the applicant in the IDS received on 05/13/2021. Further, Zhou claims priority of US Provisional Application No. 62/823,534 filed on 03/25/2019, thus Zhou is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/23/2019. 

Regarding claim 1, Liu teaches, a method of wireless communication performed by a user equipment (UE) [FIGS. 4-5 and 7; ¶0055-0056 and 0082-0083, a method of wireless communication performed by UE], comprising: 
receiving a configuration that indicates an association between a sounding reference signal (SRS) resource set and a downlink reference signal resource to be used to determine a transmission property of one or more SRSs in the SRS resource set [FIGS. 4-5 and 7; ¶0055-0056, 0062 and 0081-0084, (the UE) receives control information (i.e., configuration information) related to one or more SRS resources and one or more downlink measurement RS/CSI-RS resources; see, ¶0062, the control information includes an association between the SRS resources and the downlink measurement RS resources/CSI-RS, to determine precoders (i.e., transmission property) for SRS transmission], wherein the downlink reference signal resource is associated with a first set of ports to be used for performing measurement of the downlink reference signal resource [¶0051, the configuration of the downlink reference signal resource/CSI-RS resource includes a number of ports; note that ports included in the reference signal resource is used to derive downlink channel estimation (i.e., for performing measurement of the reference signal resource)]; 
determining the transmission property of the one or more SRSs in the SRS resource set [FIGS. 4-5 and 7; ¶0055-0056, 0062 and 0081-0084, determining the precoder(s) for SRS transmissions]; and 
transmitting the one or more SRSs using the transmission property [FIGS. 4-5 and 7; ¶0055-0056, 0062 and 0081-0084, (the UE) performs SRS transmission using the determined precoder(s)].  
Although Liu teaches, “determining the transmission property of the one or more SRSs in the SRS resource set” as set forth above, Liu does not explicitly teach (see, emphasis), performing an action for UL transmission using a second set of ports that is less than a number of ports included in the first set of ports based at least in part on a determination that UE is operating in a power saving mode.
However, Zhou teaches, performing an action for UL transmission using a second set of ports that is less than a number of ports included in the first set of ports based at least in part on a determination that UE is operating in a power saving mode [¶0453, wireless device employs reduced number of ports for UL data transmission in power saving mode compared with the normal function mode] (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0294 and page 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Liu by including the above-mentioned features as taught by Zhou, because it would provide the system with the enhanced capability of reducing power consumption over the number of ports [¶0453 of Zhou]. (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0294 and page 73).
Although Liu teaches, wherein the downlink reference signal resource is associated with a first set of ports ... to be used for performing measurement of the downlink reference signal resource, as set forth above, Liu in view of Zhou does not explicitly teach (see, emphasis), the downlink reference signal resource is associated with a first set of ports, less than a full set of ports.
However, Rahman teaches, reference signal resource is associated with a first set of ports, less than a full set of ports [¶0259-0263, UE is configured with first non-zero-power (NZP) CSI-RS resource corresponds to ... (2) partial port, where CSI-RS is transmitted from a subset (i.e., first set of ports) of all 2N1N2 ports (i.e., full set of ports)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a first set of ports” in the system Liu in view of Zhou to be less than a full set of ports, as taught by Rahman because it would provide the system with the enhanced flexibility in selecting the number of ports to be associated with downlink reference signal resource between a full set of ports and a partial set of ports [¶0259 of Rahman].

Regarding claim 2, Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, "the transmission property is determined using the second set of ports ... in a power saving mode” as set forth above, and Zhou further teaches, a performance requirement that the UE is expected to satisfy when ... using the second set of ports is different from a performance requirement that the UE is expected to satisfy when ... using all ports in the first set of ports [¶0433, first data service based on predictable/periodic data pattern that the UE is expected to satisfy using reduced number of ports in the power saving mode is different from second data service based on semi-statically/dynamically for quick data packet delivery in non-power saving mode]. (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0275 and page 66). 

Regarding claim 4, Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, "determining the transmission property of the one or more SRSs in the SRS resource set using the second set of ports" as set forth above. It is noted that the limitation “the transmission property is determined based at least in part on performing measurement of the downlink reference signal resource using the second set of ports” recites similar features to the above-mentioned features recited in claim 1 and taught by Liu in view Zhou.  

Regarding claim 11, Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, "the SRS resource set" as set forth above, and Liu further teaches, the SRS resource set is for non-codebook based transmission and the downlink reference signal resource is a channel state information reference signal resource [¶0050-0051, PUSCH transmission/SRS transmission is for non-codebook based transmission and the downlink measurement RS is a CSI-RS].  

Regarding claim 15, Liu in view of Zhou and Rahman teaches all the limitations of claim 1, and Liu further teaches, the transmission property ... is an uplink precoder [¶0055-0056, the transmission property is a precoder].  

Regarding claim 16, Liu teaches, a user equipment (UE) for wireless communication [FIGS. FIG. 10A; ¶0093-0094, electronic unit 1010/UE for wireless communication], comprising: 
a memory [FIG. 10A; ¶0105, memory 1008]; and 
one or more processors [FIG. 10A; ¶0102, processing unit 1000] operatively coupled to the memory [FIG. 10A; ¶0102-0105, coupled to the memory 1008], the one or more processors configured to perform actions [FIG. 10A; ¶0102-0105, the processing unit 1000 and the memory 1008 configured to perform actions]. 
Therefore, claim 16 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 26, Liu in view of Zhou and Rahman teaches “the SRS resource set” as set forth above in claim 1, and Liu further teaches, the SRS resource set is for non-codebook based transmission and the downlink reference signal resource is a channel state information reference signal resource [¶0050-0051, PUSCH transmission/SRS transmission is for non-codebook based transmission and the downlink measurement RS is a CSI-RS].  

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 15.  

Regarding claim 29, Liu teaches, a non-transitory computer-readable medium storing a set of instructions for wireless communication [¶0108-0113, non-transitory storage device configured to store programs], the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform actions [¶0108-0113, the program, when executed by the processing unit 1102 of UE, cause the UE to perform actions]. 
Therefore, claim 29 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 30, Liu teaches, an apparatus for wireless communication [FIGS. FIG. 10A; ¶0093-0094, electronic unit 1010/UE for wireless communication]. 
Therefore, claim 30 is rejected at least based on a similar rational applied to claim 1. 

Claims 5-7, 10, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353) and further in view of Li et al (US Publication No. 2021/0281448).

Regarding claim 5, although Liu in view of Zhou and Rahman teaches all the limitations of claim 4 and particularly, "the first set of ports", “the second set of ports” as set forth above; Liu further teaches, the first (second) set of ports is for the association between the SRS resource set and the downlink reference signal resource [FIGS. 4-5 and 7; ¶0051, 0055-0056, 0062 and 0081-0084, the ports included in the downlink reference signal resource are used for measurement of the reference signal resources to determine the precoder for the SRS transmission on the SRS resources, which can be considered that the ports are for the association between the SRS resources and the downlink reference signal resources], and Zhou further teaches, wherein the first set of ports is based at least in part on a first list of information for a non-power saving mode [¶0453, wireless device employs reduced number of ports for UL data transmission in power saving mode compared with the normal function mode; note that larger number of ports (i.e., first set of ports) is based on information for normal function mode (i.e., non-power saving mode)] (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0294 and page 73), and 
wherein the second set of ports is based at least in part on a second list of information for the power saving mode [¶0453, wireless device employs reduced number of ports for UL data transmission in power saving mode compared with the normal function mode; note that reduced number of ports (i.e., second set of ports) is based on information for power saving mode], Liu in view of Zhou does not explicitly teach (see, emphasis), the information is supported combinations, ...  reported by the UE to a base station.
However, Li teaches, supported combinations, ... reported by the UE to a base station [FIGS. 3 and 13, ¶0044, 0095-0096, supported combinations of a number of antenna ports the UE is capable using for each SRS transmission and a number of SRS resources the UE is capable of transmitting SRS, reported by the UE to base station].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Liu in view of Zhou and Rahman by including the above-mentioned features as taught by Li, because it would provide the system with the enhanced capability of reducing DCI overhead that may accompany larger codebooks supporting multi-panel antenna ports [¶0044 of Li]. 

Regarding claim 6, Liu in view of Zhou, Rahman and Li teaches all the limitations of claim 5 and particularly, "the first list (of supported combinations ... for a non-power saving mode)" and “the second list (of supported combinations ... for the power saving mode)” as set forth above, and Li further teaches, the first (or the second) list indicates a first (or second) maximum number of transmit ports for a single resource, a first (or second) maximum number of resources, and a first (or second) total number of ports [FIGS. 3 and 13, ¶0044, 0095-0096, (the capability report by the UE] indicates a number of antenna ports the UE is capable using for each SRS transmission (i.e., maximum number of transmit ports for a single resource); a number of SRS resources the UE is capable of transmitting SRS (i.e., a maximum number of resources; note that since the number of ports for a single resource and the number of resources are indicated, the total number of ports across all the resources are implicitly indicated].

Regarding claim 7, Liu in view of Zhou, Rahman and Li teaches all the limitations of claim 5 and particularly, “the first maximum number of transmit ports” and “the second maximum number of transmit ports” as set forth above, and Zhou further teaches, second resource (associated with the information reported by the UE to a base station for the power saving mode) is less than first resource (associated with the information reported by the UE to a base station for a non-power saving mode) [¶0453, wireless device employs reduced number of ports for UL data transmission in power saving mode compared with the normal function mode; note that the reduced number of antenna ports (i.e., second resource) for the power saving mode is less than that (i.e., first resource) for the normal function mode] (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0294 and page 73)

Regarding claim 10, Liu in view of Zhou, Rahman and Li teaches all the limitations of claim 5 and particularly, "the first list of supported combinations" and “the second list of supported combinations” as set forth above, and Li further teaches, at least one of the first list is reported in at least one of a UE capability report [FIGS. 3 and 13, ¶0082, 0087 and 0095-0096, supported combinations of a number of antenna ports the UE is capable using for each SRS transmission and a number of SRS resources the UE is capable of transmitting SRS are reported in at least one of UE capability report].  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 10.

Claims 8-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353) and further in view of Li et al (US Publication No. 2021/0281448) and further in view of Nam et al (US Publication No. 2017/0078065).

Regarding claim 8, although Liu in view of Zhou, Rahman and Li teaches all the limitations of claim 5 as set forth above; particularly, Liu further teaches, downlink reference signal resources associate with any type of SRS resource [¶0062, note that the downlink measurement RS/CSI-RS resources are associated with SRS resource(s)]; further particularly, Liu in view of Zhou and LI teaches, "the first list (of supported combinations ... reported by the UE to a base station for a non-power saving mode)" and “the second list (of supported combinations ... reported by the UE to the base station for the power saving mode)” as set forth above; and Li further teaches, “the first (or the second) list indicates a first (or second) maximum number of resources and a first (or second) total number of ports” as set forth above in claim 6,
	Liu in view of Zhou, Rahman and Li does not explicitly teach (see, emphasis), a first (or second) number of downlink reference signal resources and a first (or second) total number of ports across all downlink reference signal resources. 
	However, Nam teaches, a first (or second) number of downlink reference signal resources and a first (or second) total number of ports across all downlink reference signal resources [¶0170-0176, a number (K) of CSI-RS resources is 4 and a total number of ports across the CSI-RS resources and maximum total number of antenna ports for the CSI process is “ 8x2n ”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Liu in view of Zhou, Rahman and Li with the teachings of Nam since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 9, Liu in view of Zhou, Rahman, Li and Nam teaches all the limitations of claim 8 and particularly, “the first maximum number of downlink reference signal resources” and “the second maximum number of downlink reference signal resources” as set forth above, and Zhou further teaches, second resource (associated with the information reported by the UE to a base station for the power saving mode) is less than first resource (associated with the information reported by the UE to a base station for a non-power saving mode) [¶0453, wireless device employs reduced number of ports for UL data transmission in power saving mode compared with the normal function mode; note that the reduced number of antenna ports (i.e., second resource) for the power saving mode is less than that (i.e., first resource) for the normal function mode]. (US Prov. App. No. 62/823,534 filed 03/25/2019, see, ¶0294 and page 73)

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353) and further in view of Liou et al (US Publication No. 2019/0349964).

Regarding claim 12, although Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, "the SRS resource set" as set forth above, and Liu further teaches, the downlink reference signal resource is a channel state information reference signal resource [¶0050-0051, the downlink measurement RS is a CSI-RS], Liu in view of Zhou and Rahman does not explicitly teach (see, emphasis), SRS resource set is for antenna switching.
	However, Liou teaches, the SRS resource set is for antenna switching [¶0584, SRS resource set is configured for SRS antenna switching].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Liu in view of Zhou and Rahman by including the above-mentioned features as taught by Liou, because it would provide the system with the enhanced flexibility in selecting a usage for which the SRS resource set is configured [¶0573 of Liou].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353) and further in view of Hooli et al (US Publication No. 2011/0260863).

Regarding claim 13, although Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, "the SRS resource set" as set forth above, and Liu further teaches, the downlink reference signal resource is a channel state information reference signal resource [¶0050-0051, the downlink measurement RS is a CSI-RS], Liu in view of Zhou and Rahman does not explicitly teach (see, emphasis), SRS resource set is for positioning.
	  However, Hooli teaches, the SRS resource set is for positioning [¶0101-0103, SRS resource set is released for positioning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Liu in view of Zhou and Rahman by including the above-mentioned features as taught by Hooli, because it would provide the system with the enhanced capability of improving positional accuracy of UE [¶0105 of Hooli].

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/0109679) in view of Zhou et al (US Publication No. 2021/0243763) and further in view of Rahman et al (US Publication No. 2017/0302353) and further in view of “Aperiodic SRS trigger list correction in 38.214”, 3GPP TSG-RAN WG1 Meeting #98, Prague, CZ, August 26th – 30th, 2019 (R1-1909418) (hereinafter, “3GPP1”), uploaded and publicly available on 08/17/2019.
Note: Liu was cited by the applicant in the IDS received on 05/13/2021.

Regarding claim 14, although Liu in view of Zhou and Rahman teaches all the limitations of claim 1 and particularly, “determining the transmission property ...in a power saving mode”, Liu in view of Zhou and Rahman does not explicitly teach (see, emphasis), refraining from updating the transmission property if a time between a last symbol of the downlink reference signal resource and a first symbol of the one or more SRSs is less than: a second threshold if the UE is operating in a power mode.
However, the feature, refraining from updating the transmission property if a time between a last symbol of the downlink reference signal resource and a first symbol of the one or more SRSs is less than: a second threshold, greater than a first threshold if the UE is operating in a power mode” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, refraining from updating the transmission property if a time between a last symbol of the downlink reference signal resource and a first symbol of the one or more SRSs is less than: a second threshold greater than a first threshold  if the UE is operating in a power mode [see, section 6.1.1.2, UE is not expected to update the SRS precoding information (i.e., transmission property) if the gap from the last symbol of the reception of the aperiodic NZP-CSI-RS resource and the first symbol of the aperiodic SRS transmission is less than 42 OFDM symbols (i.e., second threshold); note that the second threshold is greater than any threshold]. 	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature, as taught by 3GPP1 in the system of Liu in view of Zhou and Rahman, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 14.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469